PER CURIAM:
Jimmy Duncan appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint, and a subsequent order denying his motion to alter or amend judgment and motion to stay. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Duncan v. Gordon, No. 8:06-cv-00396-MBS, 2007 WL 1031939 (D.S.C. Mar. 29, 2007; filed July 11, 2007 & entered July 12, 2007). We further deny Duncan’s motions to authorize preparation of transcript at government expense and for default judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *544the court and argument would not aid the decisional process.

AFFIRMED.